DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 8/27/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn (US 5,118,372 A).
	Regarding claims 1-3, 6-7, and 9, Spahn teaches a decorative sheet material (i.e., a structure) comprising a decorative film including a base film (2); a coating layer (5) (e.g., paint layer) on the base film; a metal layer (3) on the coating layer; and a protection layer (4) (e.g., clear coat) on the metal layer; wherein the coating layer corresponds ti the a base portion of the decorative film, and the base portion supports the metal layer (col 5, line 7- col 6, line 9).
fig. 5; col 6, lines 1-4; col 7, lines 56-62); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a base film (e.g., protective film or release film) and a release layer (e.g., adhesive layer) on the base film; wherein the coating layer would be on the adhesive layer via the carrier film. In the alternative the release layer (i.e., base film) could be coated with a release agent (i.e., release layer), which would have known to the ordinary skilled artisan at the time of invention; and further rendered obvious or suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a base film (e.g., protective film or release film) and a release layer (e.g., release layer) on the base film; wherein the coating layer would be on the release layer via the carrier film and adhesive layer. 
	Spahn suggests the decorative film may be attached to a molded article (col 2, lines 48-65) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a casing portion including a to-be-decorated area to which the decorative film is bonded.
Spahn further teaches the paint layer (i.e., the coating layer) may be acrylic and the metal layer may be silver (i.e., wherein a surface reflectance of a visible light area of the metal layer is one of 70% or more) (col 4, lines 36-44; col 6, lines 10-55), so a tensile breakage intensity of the coating layer is smaller than a tensile breakage intensity of the metal layer.
col 1, line 50 – col 2, line 15; col 3, lines 40-68); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the carrier film could be a stretched polyethylene terepthalate (i.e., a tensile breakage intensity of the base film is higher than the tensile breakage intensity of the metal layer), since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding the limitation “a first area that has a first addition concentration of a specific element, a second area that has a second addition concentration lower than the first addition concentration” Spahn suggests its metal films are formed with a series of cracks (col 1, lines 45-50), which would have inherently suggested or otherwise rendered obvious to the cracks are filled with air (i.e., oxygen and/or nitrogen as specific elements).
Spahn fails to expressly suggest a surface reflectance of a visible light area of the protection layer is 65% or more.” However, Spahn suggests the metal film is supposed to have a sufficient metallic reflectivity and gloss (abstract; col 1, lines 55-57; col 4, line 46 - col 5, line 15); which would have suggested that of a surface reflectance of a visible light area as an important property of the film to one of ordinary skill in the art at the time of invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust properties and composition of the top coat layer to preserve the metallic gloss of the metal film and therein the surface reflectance of a visible light area of the protection layer.

However, Spahn teaches “[t]he cracked metal layer becomes translucent in proportion to the degree of stretching which the sheet material undergoes during the thermoforming operation. The so-created translucency produces desirable visual effects as, for example, the color of an underlying paint layer is diffusely visible after bonding of the sheet material to a substrate” (col 5, line 54-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust via the thermoforming process the degree of stretching in the different areas of the film to optimize the translucency of the areas (and therein, the addition concentration, crack width and pitch) and the visual effects of the decorative film.
Regarding claim 4, Spahn suggests the metal layer has a thickness of 0.02 μm to 1.00 μm (i.e., 20 to 1,000 nm) (col 4, lines 44-46) which overlaps the range of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Spahn, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 8, Spahn suggests wherein the plurality of minute cracks has a net-like appearance (fig 8; col 9, lines 1-5).
	
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn as applied to claim 1 above, and further in view of Schmidt et al (US 5,698,299 A).
Spahn suggests the structure of claim 1.
Spahn fails to suggest wherein the first addition concentration becomes lower as a whole for an area of the metal layer closer to a front surface of the metal layer in a thickness direction of the metal layer; or wherein the first addition concentration becomes lower as a whole for an area of the metal layer closer to a surface on an opposite side of a front surface of the metal layer in a thickness direction of the metal layer.
Schmidt suggests thin laminated microstructures with precisely aligned openings comprising metal films; wherein it is possible through the alignment of passages through the multilayer films or screens to allow passage of and control of transmission of electromagnetic energy (col 2, lines 20-23; col 3, lines 37-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Schmidt, to use a multilayer metallic film in the structure of Spahn; wherein the alignment of the channels (and therein the air or concentration of oxygen and/or nitrogen) can be adjusted to optimize the passage of and control of transmission of electromagnetic energy.


Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive.
Applicant contends that Spahn fails to teach a pitch of the plurality of macroscopic cracks is within a range of one of 1 μm or more and one of 500 μm or less. First, the Examiner notes that this language is not commensurate with the claim langue (e.g., minute).
However, Spahn teaches “[t]he cracked metal layer becomes translucent in proportion to the degree of stretching which the sheet material undergoes during the thermoforming operation. The so-created translucency produces desirable visual effects as, for example, the color of an underlying paint layer is diffusely visible after bonding of the sheet material to a substrate” (col 5, line 54-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust via the thermoforming process the degree of stretching in the different areas of the film to optimize the translucency of the areas (and therein, the addition concentration, crack width and pitch) and the visual effects of the decorative film.
In response to applicant's argument that the embodiment of the instant claims results in radio wave transmittivity [sic] while maintaining a high reflectance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783